Opinion filed May 19, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00081-CR
                                         __________

                          JARRETT ROSS GREEN, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 385th District Court

                                     Midland County, Texas

                                 Trial Court Cause No. CR29408


                             MEMORANDUM                 OPINION
       Jarrett Ross Green was convicted of aggravated assault and sentenced to confinement for
a term of five years. We dismiss the appeal.
       Appellant did not file an affidavit of inability to pay for the record and has not been
declared unable to pay costs. The clerk of the trial court and the court reporter have notified this
court that appellant has neither filed a written designation specifying the matters to be included
in the clerk’s record or the reporter’s record nor made arrangements to pay for the clerk’s record
or the reporter’s record. On April 18, 2011, the clerk of this court wrote appellant and requested
that he forward proof that he has filed a designation of the clerk’s record and reporter’s record
and made arrangements to pay for the clerk’s record and reporter’s record by April 28, 2011. The
clerk’s letter of April 18 additionally informed appellant that the failure to provide the requested
proof by the date indicated could result in the dismissal of this appeal for want of prosecution.
There has been no response to the clerk’s letter of April 18. The failure to file the clerk’s record
and the reporter’s record appears to be due to appellant’s actions. See TEX. R. APP. P. 37.3(b).
         The appeal is dismissed for want of prosecution.


                                                                                  PER CURIAM
May 19, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2